OweN, J.
(dissenting). The statutes of this state prohibit the employment of minors under specified ages in cer*270tain occupations dangerous to life and safety and prescribe criminal penalties for tbeir violation. In Pinoza v. Northern C. Co. 152 Wis. 473, 140 N. W. 84, it was held that one who employed minors in violation of such statutes was guilty of gross negligence and was practically defenseless in an ae- ' tion brought for'damages for personal injuries sustained by a minor while so employed. In Stetz v. F. Mayer B. & S. Co. 163 Wis. 151, 156 N. W. 971, it was held that neither the misrepresentation of the minor so employed, nor that of his father, with reference to his age at the time of his employment could be shown in defense to an action by the minor to recover for personal injuries sustained in such employment. These cases were grounded oh considerations of sound public policy and have been accorded distinct legislative and general public approval. They have compelled respect for our child-labor laws .and have been more potent in restraining their violation than criminal penalties and all other agencies tending to that accomplishment.
It is now decided by this court that where a father misrepresents to an employer of labor that his son is of employable age, and such son is employed pursuant to such representation, and sustains injuries while in such employment and a recovery is had of such employer for injuries sustained by the minor while so employed, the employer may sue the father in an action for deceit because of the false representations concerning the age of the child, and recoup himself for damages to which he was subjected in the personal injury suit of the son. The practical effect of this decision cannot be doubtful. It is as certain as the instincts of human nature. The Pinoza and Stetz Cases are devitalized. They have lost their potency as a restraining influence upon those who would employ children in defiance of our statutes.
There are just two classes interested in the employment of child labor: first, the parents, desirous of converting their children into wage earners; and second, those who may prof*271itably use sticb labor. The lawmakers have recognized this, and in order to compel observance of child-labor restrictions have visited penalties upon the parents, and upon the employers of such labor. The two interested in the employment of such labor, under the decision in this case, may now connive to this end without fear of the consequences arising from the doctrine of the Pinoza and Stetz Cases. The father may take his son to an employer of labor, give assurance that he is of employable age, and the employer may rely solely upon such assurance and set the child at work. It is true that if injured while so employed the representation made by the father will not avail the employer in an action brought in the name of the minor for a recovery for personal injuries. But we may rest assured that such action will not be brought. Erom the very nature of things, such action is under the practical control of the father; and he has but to be reminded that if such action be brought the employer will proceed to recoup himself in a tort action against the father. Right here it is said that this weapon in the hands of the employer will not be effective, because the father, as a rule, is irresponsible, and the cause of action which this decision gives to the employer will not restrain the father from insisting upon the action in favor of the son. To this suggestion there are two answers: Eirst, that the effect of this decision' should be tested upon the hypothesis that the father is responsible, in which case it must be conceded that the cause of action given by the Pinoza and Stetz Cases in favor of the minor results in no harm to the employer. The second answer is that the employer may so picture the dire consequences of a tort judgment to the father that rather than invite their visitation he will permit the son’s action to lie dormant. This, it seems to me, is the inevitable, practical result of the decision in this case.
The right of action here sanctioned may well- be denied upon grounds of public policy, the promotion of the general *272welfare, and in the interests of tbe enforcement of onr child-labor laws. It may also be firmly grounded upon another Consideration, and that is that the employer of labor has no right to rely upon the representation of the father who is so keen to convert his children into revenue producers that legislative restraint in the form of criminal penalties is deemed necessary.
By sec. 1728;, Stats., it is provided that when there is any doubt in a court proceeding as to the age of any child a verified baptismal certificate or a duly attested birth certificate shall be produced and filed with the court. In case such certificates cannot be secured, upon proof of such fact the record of age stated in the first school enrolment of such child shall be .admissible as evidence thereof. It requires no argument that in this state, at this time, the employment ■of children of unsuitable age in dangerous employments is of great public concern. Our comprehensive statutes upon the subject disclose indubitable evidence of legislative recognition of that fact, and' the decisions in the Pinoza and Stetz Cases indicate a commendable judicial concurrence. When the importance of this matter is so generally conceded, I hold that an employer of labor should not be permitted to rely upon the representations made by the father concerning the age of his child whom he proffers for employment. His responsibility should be less shifting and evasive. Pie should be required to satisfy himself in some of the methods mentioned in sec. 1728;, Stats., or by some other reliable evidence, that the minor is of employable age. Eor these reasons I think the judgment in this case should be reversed, with instructions to dismiss plaintiff’s complaint. I therefore most respectfully dissent.
Eschweiler, J. I concur in the foregoing dissenting opinion of Justice OweN.